Citation Nr: 0942491	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  03-29 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.  

The appeal to reopen a claim for service connection for a 
left knee disorder initially came before the Board of 
Veterans' Appeals (Board) from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the 
Veteran's request to reopen the claim for service connection 
because the evidence submitted was not new and material.  By 
decisions issued in August 2007 and August 2008, the Board 
remanded the appeal for additional VCAA notice.  


FINDINGS OF FACT

1. An unappealed August 1994 rating decision denied a claim 
of entitlement to service connection for residuals of a left 
knee injury. 

2. The evidence added to the record since August 1994, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1. The August 1994 rating decision which denied a claim of 
entitlement to service connection for residuals of a left 
knee injury is final.  38 U.S.C.A. § 7105 (West 2002). 



2. The evidence received subsequent to the August 1994 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury have not been met.  38 
U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A January 2009 
letter advised the Veteran of the necessity of submitting new 
and material evidence to reopen his claim and advised him of 
the applicable definition of new and material evidence.  It 
further informed him of the 


reason for the prior denial of his claim (i.e. because 
service treatment records were negative for treatment of a 
left knee injury, and no current left knee disability was 
diagnosed upon VA examination) and that he needed to submit 
evidence that supported his claim, including lay statements 
and private medical evidence.  The Board finds that the 
notice provided was in substantial compliance with 
requirements specific to claims to reopen outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Additionally, the letter 
provided notice regarding criteria for rating disabilities 
and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the January 2009 notice letter and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required. See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records, along with available VA 
and private medical evidence.  The Veteran has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met. The Veteran is not prejudiced 
by the Board's proceeding with appellate review. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

The Veteran claims entitlement to service connection for a 
left knee disability.  The Board observes that an August 1994 
rating decision denied service connection for such 
disability.  The Veteran did not appeal that determination 
and it became final in August 1995.  See 38 C.F.R. § 7105.  
In June 2002, he requested that his claim be reopened, and 
the claim was again denied in a February 2003 rating decision 
that is the subject of the instant appeal.  In a September 
2008 rating decision the RO reopened the Veteran's claim, but 
confirmed and continued its denial.  Here, it is noted that 
regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Therefore, based on the procedural history outlined above, 
the question for consideration is whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a left knee disability.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material." See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim. 38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled. 
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied. See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits. 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance. Id at 284.

The evidence of record at the time of the August 1994 rating 
decision consisted of the following: service treatment 
records reflecting no injury or treatment related to the left 
knee during active duty; a VA examination dated in August 
1970 (two months after separation from service), showing that 
both knees were functionally and objectively normal, with no 
abnormalities noted upon a contemporaneous X-ray; VA 
treatment records from the VAMC Tuskegee, Alabama, dated 1993 
to 1994, reflecting a diagnosis of left knee arthralgia, 
various other complaints of left knee pain, a reported 
history of degenerative joint disease of the left knee, and a 
normal left knee X-ray (dated September 1993); and, finally, 
a VA examination dated in May 1994 showing all knee-related 
findings within normal limits, and a diagnosis of "no 
residuals from a left knee disorder."  Based on the 
foregoing evidence, the RO denied the Veteran's claim for 
service connection. 

Evidence received subsequent to the August 1994 rating 
decision includes additional VA outpatient treatment records, 
dated May 2000 to July 2004, showing treatment for left knee 
pain; testimony provided at a January 2005 personal hearing; 
and a statement from W. Skinner, Ed.D, the Veteran's 
psychologist. 

The VA outpatient treatment records are "new" in that they 
did not exist at the time of the most recent final August 
1994 rating decision.  However, since none of these records 
indicate that the Veteran's left knee disability had its 
onset either in service or during the one year presumptive 
period after service, they are not material to the central 
issue in this case.  In other words, these newly submitted 
medical records neither relate to an unestablished fact 
necessary to substantiate the claim nor raise a reasonable 
possibility of substantiating the claim.  Thus, the VA 
medical records submitted since the August 1994 rating 
decision cannot serve as grounds for reopening the claim. See 
38 C.F.R. § 3.156.

With respect to the December 2007 statement from the 
Veteran's psychologist, W. Skinner, Ed.D, this evidence is, 
again, "new" in that it did not exist at the time of the 
last final rating decision.  However, his statement is merely 
a recitation of the Veteran's claimed in-service injury, 
which, as previously noted, is not supported by the record.  

Indeed, at the time of the last final denial in August 1994, 
the RO had already considered the Veteran's contentions that 
he injured his leg while on active duty; however, because the 
service treatment records were negative for complaints, 
diagnoses, or treatment related to the left leg, and since 
the 1970 and 1994 VA examinations revealed no residuals of a 
leg injury, the claim was denied.  

Thus, W. Skinner's statement is nothing more than a 
subjective account of a claimed injury as reported by the 
Veteran; there is no indication that the psychologist was 
actually rendering a medical opinion as to the date of onset 
or etiology as based on clinical or objective evidence. See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In fact, his 
statement does not refer to a single medical diagnosis, other 
than "leg pain." Thus, it does not, and cannot, relate any 
current left knee disability (as opposed to mere pain) to 
service.  More importantly, for purposes of 38 C.F.R. § 
3.156, W. Skinner's recitation of the Veteran's own 
contentions, which were already of record at the time of the 
last final rating decision, is cumulative and redundant and 
cannot serve as grounds for reopening the claim. See 38 
C.F.R. § 3.156.  

In addition to the newly submitted medical evidence, the 
Board has also considered the Veteran's own lay statements in 
support of his claim, including testimony presented at his 
January 2005 personal hearing.  However, the Board emphasizes 
that statements provided by the Veteran are not material 
within the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  

As a whole, the evidence received since the August 1994 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the August 1994 rating decision remains final and 
the appeal is denied.  To reopen his claim, the Veteran needs 
to submit medical evidence showing that he has a current left 
knee disability that is somehow related to service.  



ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for a left knee disability, 
the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


